Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company The Cash Store Financial Services Inc. 17631 - 103 Street Edmonton, Alberta T5S 1N8 Item 2Date of Material Change January 26, 2011. Item 3News Release A news release was issued on January 26, 2011 in Edmonton, Alberta and subsequently filed on SEDAR. Item 4Summary of Material Change The Cash Store Financial Services Inc. (“Cash Store Financial”) (TSX:CSF; NYSE:CSFS) announced its first quarter results for the period ended December 31, 2010. Item 5Full Description of Material Change Cash Store Financial announced its first quarter results for the period ended December 31, 2010.The following financial results are expressed in Canadian dollars. First Quarter Highlights 2011 • Quarterly revenue of $49.3 million, up 16.5% from $42.3 million for the same period last year. • Record other revenue of $13.7 million, up 69.1% from $8.1 million in the same period last year. • Branch operating income of $13.8 million compared to $15.8 million for the same period last year. • Diluted earnings per share $0.19 per share compared to $0.32 per share in the same period last year. • Net income of $3.4 million compared to $5.5 million in the same period last year. • EBITDA of $7.5 million compared to $10.6 million for the same period last year. • Same branch revenues for the 446 locations opened since October 1, 2009 increased 2.0% to $95,400 from $93,500 for the same quarter last year. • Branch count was 570 up 26 net new branches from 544 at September 30, 2010. 28 new branches were added or acquired in the quarter including two branches in the UK. • Increase in working capital of $4.3 million when compared to the same period last year. Summary Financial Information Thousands of dollars, except for per share amounts and branch figures Three Months Ended Consolidated results December 31 December 31 No. of branches Canada United Kingdom 4 - Revenue Loan fees $ $ Other income Branch expenses Salaries and benefits Retention payments Selling, general and administrative Rent Advertising and promotion Provision for loan losses 16 Depreciation of property and equipment Branch operating income Regional expenses Corporate expenses Other depreciation and amortization Income before income taxes and class action settlements Class action settlements - EBITDA * Net income and comprehensive income $ $ Weighted average number of shares outstanding - basic Basic earnings per share Income before class action settlement costs $ $ Net income and comprehensive income $ $ Diluted earnings per share Income before class action settlement costs $ $ Net income and comprehensive income $ $ Consolidated Balance Sheet Information Working capital $ $ Total assets Total long-term liabilities Total liabilities Shareholders' equity $ $ *EBITDA – earnings from operations before interest, income taxes, stock-based compensation, depreciation of property and equipment and amortization of intangible assets. Item 6Reliance on subsection 7.1(2) of National Instrument 51-102 Not Applicable. Item 7Omitted Information Not Applicable. Item 8Executive Officer Gordon J. Reykdal, Chairman and Chief Executive Officer.Tel:(780) 408-5118. Item 9Date of Report January 28, 2011. THE CASH STORE FINANCIAL SERVICES INC. By: “Gordon J. Reykdal” Gordon J. Reykdal Chairman and Chief Executive Officer
